DETAILED ACTION
	Claims 128-134 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-7
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 25 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,603,324; 10,335,415; 10,064,868; and 9,056,852 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula: 
    PNG
    media_image1.png
    245
    248
    media_image1.png
    Greyscale
 and methods of use.  The 
	Applicant’s amendment filed 25 February 2022 has overcome the priority issue as claims 135-138 and 140-146 have been canceled.  As claims 135-138 and 140-146 have been canceled, the objection to the specification is overcome.  In regards to the provisional obviousness type double patenting rejections over US Patent Applications: 16/334,303; 16/613,638; and 16/639,088, according to MPEP 804, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective US filing date compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective US filing date and permit that application to issue as a patent.  The instant application has the earliest effective filing date.  As claims 135-138 and 140-146 have been canceled, the 35 USC 102 rejection is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					9 March 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600